DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 4, the term --one-- should be inserted before the term “of”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
1)	On page 2, in paragraph 0005, line 4:  The term --one-- should be inserted before the term “of”.  
2)	On page 4, in paragraph 0017, line 2:  The term “water-based” should be changed to --water-resistant--.
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  In claim 1, line 8 and in claim 12, line 6:  The term --one-- should be inserted before the term “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitations of “the PPA length L” and “the PPA width W” as recited in dependent claim 14 lack proper antecedent basis, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,015,037 to Giblin et al.  With respect to claims 1 and 12, Giblin et al. show the claimed limitations of a Positioning and Posturing Article (PPA) (12), comprising:  a PPA structure, wherein the PPA structure includes, a PPA front, a PPA rear, a plurality of PPA sides, a PPA top, and a PPA bottom (as shown in Figures 1-3 and as described in column 2, lines 37-47 & 62-66), wherein, the PPA (12) further includes a PPA width W, a PPA length L and a PPA thickness T (also as shown in Figures 1-3 and as described in column 2, lines 62-66), and wherein at least one of the PPA top and PPA bottom are configured to have a coefficient of friction within a range of approximately 0.25 and 2, +10% (as described in column 3, lines 31-32 & 40-43).
With respect to claims 2-4, 11 and 13-16, the reference further discloses conditions wherein the PPA length L is configured to be approximately 1.0 to 2.0 times the PPA width W, wherein the PPA top is configured to have a front coefficient of friction µF between 1 and 1.4, +10%, wherein the PPA bottom is configured to have a rear coefficient of friction µR between 1 and 1.4, +10%, and wherein the PPA thickness T is configured to between approximately 1/16 inch thick and approximately 1 inch thick (as described in column 2, lines 43-47 & 62-66 and in column 3, lines 40-43).  With respect to claims 7, 8 and 19, the reference further discloses conditions wherein the PPA (12) is constructed from a flexible material, and wherein the PPA is constructed from at least one of a soft rubber, a polymers, a material that utilizes a hook and loop configuration and a material that utilizes nano-fiber arrays and/or micro-fiber arrays (as described in column 2, lines 62-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Giblin et al. ‘037.  With respect to claims 5 and 17, Giblin et al. do not specifically disclose a condition wherein the front coefficient of friction µF and the rear coefficient of friction µR are configured to limit sliding movement of a person weighing at least five (5) pounds.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to 

provide the PPA of Giblin et al. with a front coefficient of friction µF and a rear coefficient of friction µR which are configured to limit sliding movement of a person weighing at least five (5) pounds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claims 6 and 18, Giblin et al. do not specifically disclose a condition wherein the PPA (12) is constructed from a flexible, water resistant polyurethane gel material.  However, Giblin et al. further disclose that “although…the [PPA] will generally be a neoprene rubber, other natural and synthetic rubbery materials may…also be employed” (see column 3, lines 17-20).  Hence, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the neoprene rubber material of the PPA of Giblin et al. with a flexible, water resistant polyurethane gel material, since such a modification would have been generally recognized as a substitution of art-recognized equivalents. 

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giblin et al. ‘037 in view of U.S. Pat. No. 5,346,278 to Dehondt.  Giblin et al. disclose a condition wherein the PPA (12) further includes a pattern in the form of a “matrix of holes” (16) formed therethrough (as shown in Figures 1 & 2 and as described in column 2, lines 48-49); however, Giblin et al. do not specifically disclose conditions wherein the PPA (12) further includes a raised pattern on at least one of the PPA top and the PPA bottom, wherein the raised pattern is at least one of a sinusoidal pattern, a saw tooth pattern, a square pattern, a circle pattern, a 


rectangular pattern and a dot pattern.  Dehondt provides the basic teaching of a Positioning and Posturing Article (PPA) (10), comprising:  a PPA structure, wherein the PPA structure includes, a PPA front, a PPA rear, a plurality of PPA sides, a PPA top, and a PPA bottom, wherein, the PPA further includes a PPA width W, a PPA length L and a PPA thickness T (see Figures 1-3 and column 2, lines 43-51), wherein the PPA (10) further includes a raised pattern on at least one of the PPA top and the PPA bottom, and wherein the raised pattern is at least one of a sinusoidal pattern, a saw tooth pattern, a square pattern, a circle pattern, a rectangular pattern and a dot pattern (i.e., the PPA (10) further includes a square checkerboard pattern formed by alternating raised areas and gaps (B) on both the PPA top and the PPA bottom as shown in Figures 2-4 and as described in column 2, lines 64-66).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the PPA of Giblin et al. with a raised pattern on at least one of the PPA top and the PPA bottom, wherein the raised pattern is at least one of a sinusoidal pattern, a saw tooth pattern, a square pattern, a circle pattern, a rectangular pattern and a dot pattern, in order to provide an alternative PPA pattern arrangement which has long been known in the art as taught by Dehondt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Lazzaro ‘663, Nichols ‘673, Nichols ‘157, Nichols ‘073, Nichols ‘607, Nichols ‘969, 


Nichols ‘067, Nichols ‘173, Sachs et al. ‘763, Mitchell ‘567, Wooten et al. ‘004, Obermaier ‘223, Graebe ‘544 and Nichols ‘245.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673